Order entered March 20, 2020




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01132-CR

                   TONNIEL MARQUIS BROWN, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-11801-U

                                      ORDER

      Before the Court is court reporter Sasha Brooks’s March 17, 2020 second

request for additional time to file the reporter’s record. We GRANT the request

and ORDER the reporter’s record filed by April 13, 2020. We caution Ms. Brooks

that further extensions are disfavored.


                                                /s/   BILL PEDERSEN, III
                                                      JUSTICE